Exhibit 10.1


AMENDMENT NO. 8 TO LOAN DOCUMENTS


This Amendment No. 8 to Loan Documents (this "Amendment") dated as of November
18, 2015, is between BANK OF AMERICA, N.A. (the "Lender") and HIBBETT SPORTS,
INC. (the "Borrower").


RECITALS


A.            The Borrower has executed various documents concerning credit
extended by the Lender, including, without limitation, the following documents
(the "Loan Documents"):


1.
A certain letter agreement dated January 29, 2008 between the Borrower and the
Lender, as amended by Amendment No. 1 to Loan Documents dated as of November 20,
2008, Amendment No. 2 to Loan Documents dated as of November 20, 2009, Amendment
No. 3 to Loan Documents dated as of November 19, 2010, Amendment No. 4 to Loan
Documents dated as of November 18, 2011, Amendment No. 5 to Loan Documents dated
as of November 16, 2012, Amendment No. 6 to Loan Documents dated as of November
15, 2013 and Amendment No. 7 to Loan Documents dated as of November 18, 2014
(collectively, the "Letter Agreement").



2.
A certain Demand Note dated February 4, 2008 in the original principal amount of
$50,000,000.00 executed by the Borrower in favor of the Lender, as amended by
Amendment No. 1 to Loan Documents dated as of November 20, 2008, Amendment No. 2
to Loan Documents dated as of November 20, 2009, Amendment No. 3 to Loan
Documents dated as of November 19, 2010, Amendment No. 4 to Loan Documents dated
as of November 18, 2011,  Amendment No. 5 to Loan Documents dated as of November
16, 2012, Amendment No. 6 to Loan Documents dated as of November 15, 2013 and
Amendment No. 7 to Loan Documents dated as of November 18, 2014 (collectively,
the "Note").



B.            The Lender and the Borrower desire to amend the Loan Documents as
set forth herein.


NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:


1.            Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meaning given to them in the Loan Documents.


2.            Amendments to Letter Agreement.  The Letter Agreement is hereby
amended as follows:


(a)
By deleting "November 18, 2015" as the Expiration Date and substituting in lieu
thereof "November 18, 2016".




--------------------------------------------------------------------------------

(b)
By deleting the section entitled "Documentation" and substituting in lieu
thereof the following:




"Documentation: The Loans shall be evidenced by that certain Demand Note dated
February 4, 2008 executed by Borrower in favor of Lender, as amended by
Amendment No. 1 to Loan Documents dated as of November 20, 2008, Amendment No. 2
to Loan documents dated as of November 20,2009, Amendment No. 3 to Loan
Documents dated as of November 19, 2010, Amendment No. 4 to Loan Documents dated
as of November 18, 2011, Amendment No. 5 to Loan Documents dated as of November
16, 2012,  Amendment No. 6 to Loan Documents dated as of November 15, 2013,
Amendment No. 7 to Loan Documents dated as of November 18, 2014 and Amendment
No. 8 to Loan Documents dated as of November 18, 2015 (as it may be further
amended or modified from time to time, the "Note").  The Borrower shall execute
and deliver to the Lender such other documents as the Lender may reasonably
request from time to time."



3.            Amendments to Note.  The Note is hereby amended as follows:


(a)
By deleting "November 18, 2015" from the 3rd paragraph and substituting in lieu
thereof "November 18, 2016".



(b)
By deleting "November 18, 2015" from the 6th paragraph and substituting in lieu
thereof "November 18, 2016".



4.            Representations and Warranties.  When the Borrower signs this
Amendment, the Borrower represents and warrants to the Lender that:  (a) this
Amendment is within the Borrower's powers, has been duly authorized, does not
conflict with any of the Borrower's organizational papers and is the legal,
valid and binding obligation of the Borrower enforceable against it in
accordance with its terms, and (b) that the person or persons executing this
Amendment on behalf of the Borrower are duly appointed officers or other
representatives of the Borrower with authority to execute and deliver this
Amendment on behalf of the Borrower.


5.            Conditions.  This Amendment will be effective when each of the
following conditions shall have been satisfied, as determined by the Lender in
its sole discretion and the Lender shall have accepted this Amendment (notice of
which acceptance is hereby waived by the Borrower).


(a)
The Lender has received evidence that the execution, delivery and performance by
the Borrower of this Amendment and any instrument or agreement required under
this Amendment have been duly authorized.



(b)
This Amendment has been executed by the Borrower and the Lender.



6.            Effect of Amendment; References.


(a)
Except as expressly amended hereby, all of the terms and conditions of the Loan
Documents shall remain unchanged and in full force and effect and the Borrower
hereby reaffirms its obligations under the Loan Documents to which it is a party
as amended by this Amendment, without defense, right of set off or recoupment,
claim or counterclaim of any kind or nature (and to the extent there exists any
such defense, right of set off or recoupment, claim or counterclaim on the date
hereof, the same is hereby forever released, discharged and waived by the
Borrower).

--------------------------------------------------------------------------------

(b)
This Amendment (i) is limited precisely as specified herein and does not
constitute nor shall be deemed to constitute a modification, acceptance or
waiver of any other provision of the Loan Documents, (ii) is not intended to be
nor shall it be construed to create, a novation or an accord and satisfaction of
any obligation or liability of the Borrower under the Loan Documents, and (iii)
shall not prejudice or be deemed to prejudice any rights or remedies the Lender
may now have or may in the future have under or in connection with the Loan
Documents.



(c)
All references in any Loan Document to any other Loan Document amended hereby
shall be deemed to be a reference to such Loan Document as amended by this
Amendment.



7.            Miscellaneous.


(a)
This Amendment shall be governed by and construed in accordance with the laws of
the state provided in the Loan Documents.



(b)
This Amendment may be executed in counterparts, each of which when so executed
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument.  Delivery of an executed signature page of this
Amendment by facsimile or electronic transmission shall be effective as a
delivery of a manually executed counterpart thereof.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized
representatives on the date first written above


                                                                                                                          BANK
OF AMERICA, N.A.





 
By:
/s/ David B. Jackson
 
Name:
David B. Jackson
 
Title:
Senior Vice President
             
HIBBETT SPORTS, INC.
 
By:
/s/ Scott Bowman
 
Name:
Scott Bowman
 
Title:
Senior Vice President and CFO



























End of Exhibit 10.1